Exhibit 10.63

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

February 23, 2009

First Joint Memorandum by Microsoft Ireland Operations Limited (“Buyer”) and
Novell Ireland Software Limited (“Supplier”)

 

  Re: Expansion of Territory for Existing Asia Pacific Commitment

Background: On January 16, 2007, Buyer and Supplier entered into a Participation
Agreement (“Participation Agreement”). The Participation Agreement defines the
terms and conditions under which Supplier will sell to Buyer for distribution to
prospective shared customers and other SUSE Linux Enterprise Server (“SLES”)
licensees, the right to enroll in SLES support subscriptions (“Prepaid
Subscription Rights”).

This First Joint Memorandum: This First Joint Memorandum (“Participation
Amendment #1”) is entered into as of February 23, 2009 (“PA Amendment #1
Effective Date”) and is written to:

 

  (a) address the distribution of certain additional SLES Subscription
Certificates in line with BCA Amendment #6 of April 10th, 2008 between Microsoft
Corporation and Novell, Inc.; and

 

  (b) modify the multi-year subscription and delivery schedule required by the
BCA, in line with BCA Amendment #7 of December 22, 2008 between Microsoft
Corporation and Novell, Inc.

All capitalized terms not defined herein shall have the same meaning as set
forth in the Participation Agreement.

Amendments: The BCA provisions, as incorporated by reference in the
Participation Agreement, are hereby modified as follows:

 

  1. Section 4.1 is amended by inserting at the end of such Section the
following:

The parties acknowledge that [***] paid by Microsoft Corporation (“Microsoft”)
to Novell, Inc. (“Novell”) under that certain BCA Amendment #4 entered into by
and between Microsoft and Novell as of December 21, 2007 (“BCA Amendment #4”)
for Prepaid Subscription Rights, has been transferred from Novell, Inc. to
Supplier. In conjunction with the transfer of these funds [***] (the “Amendment
#4 Funds”) from Novell to Supplier, Supplier agrees to deliver to Buyer, under
the Participation Agreement, Subscription Certificates reflecting Prepaid
Subscription Rights purchased by Buyer with such Amendment #4 Funds (with the
purchase price for each right to enroll in a single SLES Subscription equaling
[***] (the “Amendment #4 Certificates”). Delivery of these Subscription
Certificates will be as follows:

 

  (a) in the October-December 2008 quarter, Supplier will deliver Subscription
Certificates equivalent in value to [***], and will include as part of such
delivery any Multi-Year Subscriptions requested by Buyer.

 

  (b) starting in the January-March 2009 quarter and for each remaining quarter
during the Term, Supplier will deliver Subscription Certificates equivalent in
value to [***], and will include as part of such delivery any Multi-Year
Subscriptions requested by Buyer. Buyer may also order delivery of additional
Amendment #4 Certificates (i.e., a number of Subscription Certificates in a
given quarter that is greater in value than [***]. Buyer may distribute the
Amendment #4 Certificates in Europe, the Middle East or Africa.

 

[*** Confidential Treatment Requested]

Page 1 of 2



--------------------------------------------------------------------------------

The following amendments apply solely to modify the multi-year subscription
restriction and delivery schedule for all Prepaid Subscription Rights remaining
available for distribution under the Participation Agreement. The following BCA
provisions, as incorporated by reference in the Participation Agreement, are
hereby modified as follows:

 

  2. Section 4.2(a) is amended by deleting the following, second sentence of the
paragraph:

Microsoft may use [***] (or such other proportion on which the parties may
otherwise agree) of the Total Minimum Commitment to purchase Prepaid
Subscription Rights for SLES Subscriptions with a duration of more than one year
(“Multi-Year Subscriptions”).

 

  3. Section 4.2(a) is amended by replacing the final two sentences of the
paragraph with the following language:

Notwithstanding anything to the contrary, the parties will recalculate, [***],
Microsoft’s minimum quarterly purchase/ordering requirement according to [***].

 

  4. Termination. This Participation Amendment #1 shall run concurrently with
the Participation Agreement and be subject to the same termination provisions.

 

  5. Effect. Except as expressly amended and supplemented by this Participation
Amendment #1, the parties hereby ratify and confirm that the terms and
conditions of the Participation Agreement remain in full force and effect.

 

  6. Counterparts. This Participation Amendment #1 may be executed in
counterparts, each of which shall be deemed an original, but each together shall
constitute one and the same instrument. For purposes hereof, a facsimile copy of
this Participation Amendment #1, including the signature pages hereto, shall be
deemed to be an original. Notwithstanding the foregoing, the parties shall
deliver original signature copies of this Participation Amendment #1 to the
other party as soon as practicable following execution thereof.

 

Accepted and Agreed by Supplier.    Accepted and Agreed by Buyer. (Novell
Ireland Software Limited)    (Microsoft Ireland Operations Limited) Signature:
    /s/ Lorcan Murtagh                                       
Signature:     /s/ Tom Heerey                  
                                       Printed Name: Lorcan
Murtagh                                            Printed Name: Tom
Heerey                                                         
Title:                                                                      
                   Title: Director, Attorney, Legal & Corporate Affairs        
Date: 9 April 2009                                         
                           Date: 23
Feb 2009                                       
                                 

 

[*** Confidential Treatment Requested]

Page 2 of 2